Citation Nr: 1233824	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August to October 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2010, and a transcript of this hearing is of record.

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to attempt to obtain additional VA treatment records.  The action specified in the September 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current low back disability, to include degenerative disc disease of the lumbar spine and a herniated disc at L4-5, did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. § 1131, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran is seeking entitlement to service connection for a back disability.  As an initial matter, the Board notes that there is no question that the Veteran has a current disability; he has been diagnosed with degenerative disc disease of the lumbar spine with disc herniation at L4-5.  At issue is whether this disability is related to service, specifically a contusion to the low back the Veteran sustained in service in August 1955secondary to a fall during basic training.  

At his August 2010 videoconference hearing, the Veteran testified that he injured his low back in basic training after falling down some stairs and was hospitalized for a week and a half.  At one point, the Veteran appeared to claim that he injured his back a second time, but then appeared to clarify that he went to the hospital twice for his back problems.  He testified that post-service, he continued to experience low back pain, which he treated with over-the-counter medications until approximately 1980, when he first started getting treatment from VA.

Service treatment records confirm that in August 1955, the Veteran was treated for complaints of pain and stiffness in his lower lumbar region after he fell during physical training and landed on his back.  Examination revealed voluntary muscle spasm of the erector spinae group on the left side, as well as discomfort on forward bending.  The Veteran was diagnosed with a contusion, to be treated with heat and massage.  

Significantly, it appears that, contrary to the Veteran's testimony, all treatment was provided on an outpatient basis and there is no evidence that the Veteran was admitted to the hospital for any length of time (the records are detailed).  Furthermore, there is not any evidence he was given a profile restricting his physical training.  Although a physical examination was apparently not performed in October 1955 at the end of the Veteran's active period of service, the Board notes that there are no further complaints of or treatment for back pain in the Veteran's service treatment records, providing evidence against his claim.  

Post-service, there is no evidence of a back disability for decades after service.  Although the Veteran filed a claim for residuals of his in-service injury in December 1971, his claim was denied in May 1972 because there was no evidence of any residual low back disability at that time.  

At his August 2010 hearing, the Veteran testified that he first received treatment for his low back in 1980, many years after service, and in an August 2010 statement claimed that he received treatment from 1982 to 1984 from the VA medical center in Dallas, Texas; however, multiple attempts by the RO to obtain records from that time period have proved unsuccessful and it appears that no records from the period exist.  The earliest available VA treatment records begin in April 1987, but do not show treatment for a low back disability.  

The earliest evidence of a back disability is copies of MRIs of the lumbar spine taken in March 2007 by Baylor Imaging and Diagnostic Center, which show degenerative changes of the lumbar spine with a very large central disc extrusion at L4-5, thecal sac deformity, severe central canal stenosis, and displacement of the descending L5 nerve root bilaterally.  

In August 2008, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran's low back injury in service was a temporary problem that resolved with conservative treatment, noting that follow-up evaluations showed no evidence any residual low back disability.  The examiner concluded that the Veteran's current problem of disc herniation at L4-5 is not secondary to the Veteran's accident in service.  

In February 2012, the Veteran was afforded another VA examiner.  This examiner also concluded that it is less likely than not that the Veteran's current back disability was incurred in or caused by the claimed in service back injury.  The examiner offered the following rationale:

The Veteran's in-service back contusion occurred in 1955.  His positive lumbar MRI was performed in 2007, i.e., 52 years after the lumbar contusion.  There is no clinical data available over the intervening years to substantiate any ongoing low back pain.  In addition, the possibility of a simple contusion to the lower back being ultimately responsible for lumbar DJD/DDD is highly unlikely clinically unreasonable at best.  Therefore, the service connection is not substantiated.  

Based on the above evidence, the Board finds that entitlement to service connection for a back disability is not warranted.  

All the available medical evidence supports a finding that the Veteran's low back contusion was an acute injury that resolved with conservative treatment and had did not cause any residual disability.  Although the Veteran has claimed that he continued to experience low back problems after separation from service which he treated with over-the-counter medication, this contention is not supported by the other evidence of record and is found to be of low probative weight.  The Veteran had no evidence of a back disability in 1972 when he first filed a claim for a low back disability and VA treatment records beginning in 1987 do not show any complaints of low back problems, although the Veteran did receive treatment for other orthopedic disabilities.  The Board finds that the contemporaneous evidence has greater probative value than history as reported by the Veteran, which is not always accurate.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

This is particularly true since it appears to the Board that the Veteran is poor historian:  Although the Veteran testified at his August 2010 hearing that he was hospitalized for his injury, this is not supported by the service treatment records which show only a single outpatient treatment.  Additionally, his claims that he was treated for back problems by VA in the 1980s have not been substantiated.  At the hearing, the Veteran himself conceded he had difficulty remembering events that occurred more than fifty years ago and the Board finds that his account of his medical history cannot be considered an accurate one.    

While the Board believes that the Veteran is sincere in his belief that his current back problems are related to his injury in service, the Board finds that he not qualified to offer an opinion concerning the etiology of his current disability.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has degenerative disc disease of the lumbar spine to his low back injury in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

Both the August 2008 and February 2012 VA examiners concluded that the Veteran's current back disability is unrelated to his in-service low back contusion, with the February 2012 VA examiner describing the idea that the Veteran's contusion caused his current degenerative disc disease as "clinically unreasonable."

Accordingly, entitlement to service connection for a back disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran has submitted private treatment records and was provided an opportunity to set forth his contentions during the August 2010 videoconference hearing before the undersigned Veterans Law Judge.  

The appellant was afforded a VA medical examination in August 2008 and February 2012.  These examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


